Citation Nr: 9916648	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-42 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for left otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
January 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1995 rating 
decision, in which the RO determined that new and material 
evidence had not been presented to reopen the veteran's 
previously denied claims of service connection for bilateral 
hearing loss and otitis media.  The veteran filed an NOD in 
November 1995, and an SOC was issued by the RO that same 
month.  In December 1995, he filed a substantive appeal.  In 
April 1996, the veteran testified before a hearing officer at 
the VARO in Baltimore.  A supplemental statement of the case 
(SSOC) was issued that same month.  Thereafter, the veteran's 
appeal came before the Board, which, in a May 1997 decision, 
reopened and remanded the veteran's claims for bilateral 
hearing loss and otitis media to the RO for additional review 
and development.  After readjudicating the claims, the RO 
issued an SSOC in January 1999.  




FINDINGS OF FACT

1. All necessary evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. VA audiometric evaluations in June 1976, April 1982, March 
1994, and July 1997 reflected that the veteran's hearing 
in both his right and left ears was within normal limits 
for VA purposes.  

3. The veteran's assertion that he has a bilateral hearing 
loss which was incurred in, or aggravated by, service, is 
not supported by any medical evidence that would render 
the claim for service connection for that disability 
plausible under the law.  

4. A service medical record, dated in April 1975, noted a 
diagnosis of otitis media.  

5. A January 1994 hospital summary, from the VA medical 
center (VAMC) in Baltimore, noted the veteran had 
undergone a left ear tympanomastoidectomy, and reported a 
discharge diagnosis of chronic otitis media.  

6. A February 1995 statement from the veteran's treating ear, 
nose & throat (ENT) physician at the VAMC Baltimore noted 
that the veteran's left ear surgery had revealed obvious 
evidence of an old skull fracture that appeared to have 
trapped dura brain matter and allowed chronic infections 
and cholesteatoma formation in the veteran's left ear.  

7. The veteran was service connected for residuals of a skull 
fracture in January 1999.  

8. There is an approximate balance of positive and negative 
evidence as to whether the veteran's chronic left ear 
infection disability, claimed as otitis media, was 
incurred as a result of his active military service. 


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. By extending the veteran the benefit of the doubt, the 
Board concludes that the veteran's left otitis media 
disability was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment examination in July 1967.  On clinical evaluation, 
the veteran's ears, including his ear drums, were reported 
normal.  Audiometric testing revealed normal hearing.  
Thereafter, in April 1975, while on active duty, the veteran 
was treated for otitis media and perforation of the left ear.  
It was subsequently noted that the perforation had healed, 
but the veteran continued to complain of pain.  In December 
1975, the veteran was medically examined for purposes of 
separation.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
15
LEFT
15
15
20
20
25

A special ENT examination was also conducted that same month, 
December 1975.  While the examination report is essentially 
illegible, it is discernable that the veteran would need 
surgery, apparently for problems associated with his left ear 
perforation.  

Thereafter, in March 1976, the veteran filed claims for 
service connection, which included a claim for loss of 
hearing.  In May 1976, the RO received a hospital summary 
from the VA hospital (VAH) at Washington, DC, dated in April 
1976.  In pertinent part, on admission, the veteran reported 
a history of off-and-on left ear discharge and infection 
since 1969, as well as a left ear perforation.  He reported 
no present problems with his hearing.  An ENT examination 
revealed a small perforation and cholesteatoma, without 
findings of discharge.  A diagnosis of chronic otitis media 
with cholesteatoma was reported.  At discharge, the 
perforation of the veteran's tympanic membrane was noted to 
be closed, with no drainage.  The discharge diagnosis noted a 
healed perforation.  

In May 1976, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran's ear canals 
were normal, as was his right ear drum.  The left ear drum 
was noted as mildly scarred, with calcific deposits.  In June 
1976, the veteran underwent a VA audiological test which 
revealed normal hearing bilaterally. 

In September 1981, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
complained of pain below his left ear, as well as problems 
with chronic ringing.  

In April 1982, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
10
0
5
10
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
veteran was noted to have hearing within normal limits in the 
right ear, as well as mild low and high-frequency conductive 
hearing loss in the left ear.  

Thereafter, in November 1993, the veteran submitted to the RO 
a Statement in Support of Claim, in which he noted that while 
he had been on active duty, he had jumped from a C-141 jet 
aircraft and suffered a pierced left ear drum.  He reported 
only being able to hear muffled sounds with his left ear, and 
complained of constant ringing.  

The RO subsequently received a VAMC Baltimore discharge 
summary, dated in January 1994, which noted the veteran to 
have undergone a left complete mastoidectomy.  Both admission 
and discharge diagnoses noted left chronic otitis media. In 
March 1994, the veteran underwent a VA audiological 
evaluation.  Puretone threshold findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
No 
report
10
LEFT
20
10
5
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted the veteran's complaints of intermittent 
tinnitus in the left ear.  It was noted that the veteran 
exhibited hearing loss in the high frequencies in his left 
ear, with hearing in his right ear within normal limits.  
Word recognition was reported as excellent bilaterally.  

In July 1994, the veteran submitted a Statement in Support of 
Claim to the RO, dated in June 1994.  He reported that, after 
returning from Vietnam in 1969, he had been assigned to the 
82nd Airborne Division at Fort Bragg.  During his first jump 
from an aircraft, he had ruptured his left ear drum.  He also 
reported that, since separating from service, his left ear 
had been aching and ringing, and that he had problems hearing 
with that ear.  

In December 1994, the RO received VAMC Baltimore treatment 
records, dated in June and December 1994.  In particular, the 
June 1994 treatment record noted the veteran as doing well 
status post left tympanomastoidectomy surgery in January 
1994.  He denied any drainage or pain in his left ear.  The 
record in December 1994 reflected the veteran's complaints of 
left ear otalgia and otorrhea for two months.  On clinical 
examination, the veteran's left external auditory canal was 
swollen, and the tympanic membrane could not be visualized.  

In March 1995, the RO received a statement from the veteran's 
treating ENT physician at VAMC Baltimore, dated in February 
1995.  The physician noted that the veteran had undergone a 
radical mastoidectomy, and that the recent surgery had 
revealed obvious evidence of an old skull fracture that 
appeared to trap dura brain matter and allow chronic 
infections and cholesteatoma formation in the veteran's left 
ear.  The physician noted that the veteran would need 
lifelong care at least once or twice yearly, and that it was 
not unusual to require repeated surgeries for the underlying 
condition.  

In November 1995, the RO received a statement from the 
veteran, dated in October 1995, in which he reported that he 
had jumped from a C-141 jet aircraft and had been thrown into 
the side of the fuselage, which caused a piercing of his left 
ear drum.  He also reiterated the ENT physician's findings 
regarding his fractured skull and his chronic ear infections.  

In April 1996, the veteran testified before a hearing officer 
at the VARO in Baltimore.  Under questioning, he noted that 
his skull fracture had been detected by magnetic resonance 
imaging (MRI), and was found on the inside of his skull and 
not the outside.  He also reported that his ear infections 
had not stopped in 1976 after he separated from service.  The 
veteran noted that he had been given antibiotics while 
hospitalized at the VAH in Washington, DC, in April 1975, and 
that his left ear infection had cleared up.  As a result, he 
further noted, no finding of a left ear infection was found 
on VA examination the following month.  The veteran also 
testified that he had gone to sick call after he sustained 
the injury to his left ear after jumping from the C-141, and 
was diagnosed with a perforated left ear drum, but did not 
know that he had otherwise injured his head.  

Thereafter, in July 1997, the veteran underwent a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
15
LEFT
20
15
10
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear, and 
was noted as excellent.  The examiner also noted the 
veteran's reports of recent and chronic otorrhea in his left 
ear.  An otoscopic inspection of the left ear revealed a 
whitish substance. The examiner's assessment was conductive 
hearing loss in the left ear and possible cholesteatoma.  

In October 1997, the veteran underwent an VA ENT examination.  
The examiner noted that the veteran had a longstanding 
history of drainage in his left ear, for which he underwent a 
left tympanomastoidectomy in 1994, with an additional 
procedure for recurrence of the disease in 1995 at the VAMC 
in Baltimore.  The veteran did not complain of vertigo, 
tinnitus, or an increase in loss of hearing.  Upon clinical 
evaluation, the veteran's auricles appeared normal, the right 
and left external ear canals were clean and normal, and the 
mastoid bowel of the left ear was clean, with no evidence of 
masses, lesions, or drainage.  The veteran's tympanic 
membranes were also intact bilaterally.  In addition, it was 
noted that an audiometric examination had revealed high 
frequency sensorineural hearing loss in the left ear.  The 
examiner's impression was cholesteatoma, status post two left 
tympanomastoidectomies, with hearing in good condition.  The 
examiner indicated that the veteran would require frequent 
returns to the ENT Clinic so his mastoid bowel could be 
cleaned and observed for any recurrence of cholesteatoma.  

Thereafter, the RO received a statement of medical opinion 
from a doctor at VAMC Baltimore, dated in November 1997.  The 
doctor noted that it would seem likely that the etiology of 
the skull fracture described in the February 1995 statement 
from the ENT physician, could be consistent with a head 
injury that the veteran described as occurring in service.  
The doctor stated that the fracture in itself was something 
to indicate the severity of the injury, but in itself would 
not necessarily cause any symptomatology.  He further opined 
that it was reasonable for the veteran to have post-traumatic 
headaches.  

In a January 1999 rating action (SSOC), the veteran was 
service connected for residuals of a skull fracture, to 
include traumatic headaches.  

II.  Analysis

The threshold question must be whether the veteran has 
presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Bilateral Hearing Loss

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

With respect to the veteran's claim for bilateral hearing 
loss, the Board concludes that there has been no competent 
evidence presented reflecting that the veteran currently 
suffers from either a right or left ear hearing loss.  
Indeed, but for the right ear hearing loss of 55 dB noted at 
3000 Hertz during a separation audiometric test in December 
1975, a disability which was apparently acute and transitory 
because it was not reported on subsequent examinations, there 
is no competent evidence of a bilateral hearing loss at any 
time.  Hearing examinations in June 1976, April 1982, March 
1994, and July 1997 reveal hearing within normal limits for 
VA purposes.  While a speech recognition score of 92 percent 
for the left ear was recorded during the April 1982 
examination, again, that disability appears to have been 
acute and transitory because it was not reported on 
subsequent examinations.  

Based upon the record before the Board, the veteran does not 
satisfy the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above; he has neither a 
medical diagnosis of a current disability or evidence of a 
disability in service, and, in the absence of either of those 
elements, the nexus issue does not even arise.  As the court 
has noted elsewhere, "in the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Since the medical 
evidence does not currently show the presence of either right 
or left ear hearing loss, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for those 
disabilities, as imposed by 38 U.S.C.A. § 5107(a).  

The veteran has been very specific in asserting that he 
suffered a hearing loss as a result of active service.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from service-related hearing loss, our decision must be based 
on competent medical testimony or documentation.  In a claim 
of service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability was incurred in, or aggravated during, a 
period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
currently suffers from a bilateral hearing disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

The Board additionally notes that the veteran's service 
representative has raised the issue of non-compliance with 
the Board's May 1997 remand order, as a result of the VA 
examiner not rendering a medical opinion as to whether the 
veteran's hearing loss resulted from service.  See Stegall v. 
West, 11 Vet.App. 268 (1998) (remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand order).  We note that the 
remand order's specific instructions were that an opinion was 
to be rendered by the examiner as to the etiology of the 
veteran's hearing loss, only if hearing loss were found on 
examination.  As noted above, a VA audiological evaluation in 
July 1997 revealed the veteran did not suffer from hearing 
loss for VA purposes.  

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
bilateral hearing loss must be denied.  See Epps v. Gober, 
supra

Left Otitis Media

With respect to the claim of service connection for otitis 
media, the veteran reported a history of off-and-on left ear 
discharge and infection beginning in 1969.  Service medical 
records revealed a single diagnosis of otitis media, in April 
1975.  After separation from service, the veteran was treated 
for "chronic otitis media" at the VAH in Washington, DC, in 
April 1976.  Thereafter, in January 1994, he underwent a left 
complete mastoidectomy.  Both admission and discharge 
diagnoses noted "left chronic otitis media."  In March 
1995, the veteran's treating ENT physician at the VAMC in 
Baltimore noted that the veteran's recent ear surgery had 
revealed obvious evidence of an old skull fracture that 
appeared to allow chronic infections and cholesteatoma 
formation in the veteran's left ear.  The physician noted 
that the veteran would need lifelong care at least once or 
twice yearly and that it was not unusual to require repeated 
surgeries for the underlying condition.  Upon VA examination 
in October 1997, the veteran was noted to have undergone a 
second mastoidectomy in 1995, and to be suffering from 
cholesteatoma.  In February 1999, the veteran was service 
connected for residuals of the skull fracture.  

Having carefully reviewed the evidentiary record, and based 
upon the unique facts of this case, the Board finds that the 
veteran's service-connected skull fracture has apparently 
made him susceptible to chronic left ear infections and 
cholesteatoma.  Given the veteran's treatment for otitis 
media in service, and immediately following his separation 
from active duty, as well as subsequent radical mastoidectomy 
surgeries in 1994 and 1995, and the need for lifelong 
treatment for his left ear disorder, we find that the 
evidence of record, although not preponderating in support of 
the claim, in our view at least raises an issue of a 
reasonable doubt, the benefit of which should be resolved in 
the veteran's favor.  Granting the veteran the benefit of the 
doubt, the evidence of record suggests that it is as likely 
as not that the veteran's chronic ear infections, claimed as 
otitis media, did arise as a result of his military service.  
Accordingly, service connection is warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.

In implementing this decision, the RO will undertake any 
necessary action to determine the precise current diagnosis 
and degree of disability.  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.  

2. Service connection for left otitis media is granted.  The 
appeal is allowed as to this issue.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

